Title: To James Madison from William Bass, 4 March 1803
From: Bass, William
To: Madison, James


					
						Sir,
						United States Agency Bordeaux 4 March 1803.
					
					By the desire of Mr. Lee I take the liberty to enclose you a list of the Entrances & Clearances at this Office from July the first 1802 to the thirtieth of December following.
					This Statement would have been forwarded before, but that we have been in daily expectation that Mr. Lee’s health would have permitted him to address you himself, but such has been his weak state that he has not been able to use his pen for near two months.  I have however the satisfaction to inform you that he is now fast gathering Strength, and there is every hope that the season will restore him.
					The public mind is at present very much agitated with the uncertain State of Affairs between this Country and Great Britain.  By what I can learn from Letters from Mr. Barlow, Skipwith and others to Mr. Lee it appears that a declaration of War is not far distant.  With the greatest respect I have the honor to remain your Mo. Obt. Servt.
					
						William Bass
						Secy. of the U States Agency
					

				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
